Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.	Claims 1-20 are allowable.
	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1 and at least in part, because 	
	Independent claim 1, recite the limitations: “…a first electronic component and a second electronic component that have different dimensions from each other…
a plurality of a first type of fittings on the interior-facing side; a first adapter pedestal having first dimensions to form a first thermal coupling between the first electronic component and the heatsink of the lid; a second adapter pedestal having dimensions different from the first adapter pedestal to form a second thermal connection between the second electronic component and the heatsink of the lid; and wherein the first adapter pedestal and the second adapter pedestal include a plurality of a second type of fittings configured to attach each respective adapter pedestal to the heat sink by mating with the plurality of the first type of fittings…”,
	The aforementioned limitations in combination with all remaining limitations of respective claim 1 are believed to render said claim and all claims depending therefrom (claims 2-20) allowable over the prior art references of record, taken alone or in combination. 
	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/MICHAEL A MATEY/Examiner, Art Unit 2835